Citation Nr: 0101432	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for anterior cruciate ligament reconstruction, 
partial medial meniscectomy, old patella fracture, right 
knee.

2.  Entitlement to an additional period of a temporary total 
rating based upon the need for convalescence following 
surgery on the right knee.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

Service connection was granted for a right knee disorder by a 
March 1983 rating decision.  A 10 percent disability rating 
was assigned, effective February 24, 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  By a June 1991 
rating decision, the RO assigned a temporary total rating 
based upon the need for convalescence effective December 7, 
1990.  This temporary total rating was to return to the prior 
10 percent rating, effective March 1, 1991.  A subsequent 
rating decision issued in April 1992 extended the temporary 
total rating to May 31, 1991, with the 10 percent rating 
resuming effective June 1, 1991.  Thereafter, a September 
1992 rating decision denied the veteran's claim of 
entitlement to TDIU.  By this same decision, the RO increased 
the assigned disability rating for the veteran's right knee 
disorder to 30 percent, effective June 1, 1991.  In a July 
1993 rating decision, the RO granted entitlement to a 
temporary total convalescence rating from April 15, to June 
30, 1993, and reinstated the previous disability rating of 30 
percent effective July 1, 1993.

The veteran provided testimony before a Member of the Board 
in November 1993, a transcript of which is of record.  
However, the individual who conducted this hearing is no 
longer employed by the Board.  Under VA regulations, a 
claimant is entitled to have final determination of his or 
her claim made by the Board member who conducted a hearing.  
38 C.F.R. § 20.707.  Accordingly, the Board sent 
correspondence to the veteran in November 2000 inquiring 
whether he wanted a new hearing, or whether he wished to 
withdraw his hearing request.  By a statement dated in 
December 2000, the veteran responded that he did not desire 
any further hearings with his case.  He stated that, if 
possible, he wanted the Board Member who conducted his 
hearing to make the decision in his case, but if this were 
not possible he wanted no further delay in his case.

This matter was previously before the Board in October 1996, 
when it was remanded for additional development to include an 
examination of the veteran's right knee for disability 
evaluation purposes.  An examination was conducted in August 
1998.  For the reasons stated below, the Board finds that 
this examination did not comply with the directives of the 
October 1996 remand with respect to the increased rating and 
TDIU claims.  Consequently, the Board has no choice but to 
remand this case again for compliance with the prior remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran had surgeries performed on his right knee on 
December 10, 1990, and April 16, 1993.

2.  The veteran has been granted temporary total ratings for 
convalescent purposes from December 7, 1990, to May 31, 1991, 
and from April 15, 1993, to June 30, 1993.

3.  The evidence on file for the period from June 1, 1991, to 
April 14, 1993, and since July 1, 1993, does not show surgery 
on a service-connected disability necessitating at least one 
month of convalescence; or surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.


CONCLUSIONS OF LAW

1.  An extension of a temporary total disability evaluation 
on account of the need for convalescence beyond the period 
from December 7, 1990, to May 31, 1991, is not warranted.  38 
C.F.R. § 4.30 (2000). 

2.  An extension of a temporary total disability evaluation 
on account of the need for convalescence beyond the period 
from April 15, 1993, to June 30, 1993, is not warranted.  38 
C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  As noted above, service connection was 
granted for an unstable right knee by a March 1983 rating 
decision.  It was noted that the service medical records 
showed a two-year history of recurrent right knee pain with 
evidence of instability due to a right knee injury.  As a 
result, the veteran was placed on permanent profile with no 
running or prolonged standing longer than 30 minutes.  
Diagnosis was anterior lateral and anterior medial rotary 
instability with anterior cruciate ligament tear.  It was 
also determined that the evidence showed chronic right knee 
instability with slight residuals.  A 10 percent disability 
rating was assigned pursuant to Diagnostic Code 5257, 
effective February 24, 1983.

The issues currently on appeal were initiated in December 
1990.  At that time, the veteran submitted a statement that 
he underwent surgery on his right knee on December 7, 1990, 
at the VA Medical Center (VAMC).  Therefore, he requested 
benefits pursuant to 38 C.F.R. §§ 4.29 (hospitalization) and 
4.30 (convalescence).

A report of VA hospitalization was subsequently obtained 
which covered the period from December 7 to 17, 1990.  This 
report reflects that the veteran underwent arthroscopy of the 
right knee with debridement of torn menisci, and anterior 
cruciate ligament reconstruction using mid 1/3 patellar 
tendon on December 10.  Post-operative diagnoses were right 
knee ruptured anterior cruciate ligament; and right knee 
partial horizontal tear of the posterior horn of the medial 
meniscus.  Following the surgical procedures, the post-
operative plan was for the veteran to go into a Bledsoe-type 
brace with a range of motion of zero to 90 degrees.  It was 
noted that the veteran should be prevent from going into 
hyperextension, and that a CPM machine was to be used.  
Further, it was noted that he would be allowed to touch-down 
weight-bear when he had good control of his quads and would 
be kept touch-down weight-bearing for approximately six 
weeks.  A summary of his hospital course noted that he did 
well post-operatively with CPM machine being initiated on 
December 11.  Slight serous drainage from the wound was noted 
to be continuing for several days post-operatively, but 
subsequently cleared.  On December 14, he had passive range 
of motion of the knee from zero to 90 degrees, with zero to 
70 degrees active.  He was begun on Dicloxacillin until wound 
drainage cleared which was noted to have been achieved by the 
day of discharge.  Moreover, it was noted that by December 
14, he was independent with crutches, toe touch weight 
bearing on the right, and had full knowledge of necessary 
exercise.  By day of discharge, he was in minimal pain on 
Tylenol #3 therapy only.  

In the June 1991 rating decision, the RO assigned Paragraph 
30 benefits (38 C.F.R. § 4.30) to the veteran with two month 
convalescence; the RO assigned a temporary total 
convalescence rating for the period from December 7, 1990, to 
February 28, 1991.  Thereafter, the prior 10 percent 
evaluation was to be restored, effective March 1, 1991.  
However, it was noted that outpatient treatment records 
subsequent to December 17, 1990, were to be requested for 
review.

The veteran appealed the June 1991 rating decision to the 
Board.  In his July 1991 Notice of Disagreement, he asserted 
that he was under the impression that he would be insured a 
100 percent compensation from the date of his operation 
(December 10, 1990) until he was able to secure a 
substantially gainful occupation.  He asserted that he was 
unable to secure and follow a substantially gainful 
occupation because of his disability, and it had been that 
way since 1981 when he first injured his knee.

In August 1991, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  On this document the veteran reported, 
among other things, that he worked full-time as a postal 
clerk doing heavy lifting from April 1985 to November 1987.  
He also reported that he worked as a furniture mover from 
November 1987 to January 1990, and that he would work 
anywhere from 2 to 40 hours per week at this job.  
Additionally, he indicated that he had a part-time temporary 
job as an inventory clerk from April 1988 to May 1990.  

VA outpatient records were subsequently added to the file 
which cover the period from November 1990 to November 1991.  
Records from April 1991 note that the veteran reported some 
popping in his knee.  Range of motion was from 5 to 125 
degrees.  He had 1+ effusion, 1+ Lachman, good endpoint, and 
no point tenderness.  The plan was to continue 
rehabilitation.  Further, it was noted that the veteran was 
not able to return to work yet, and that it might be as long 
as a year post-op before he was able to return.  Subsequent 
records from June 4, 1991, note that the veteran continued to 
complain of retro patellar knee discomfort, stiffness and 
pain with activity.  He was observed to have normal gait with 
no assistive devices.  Active range of motion was from zero 
to 135 degrees.  There was no evidence of effusion.  
Nevertheless, he was positive for patella discomfort/crepitus 
with compression.  A statement dated June 28, 1991, noted 
that the veteran was status-post right anterior cruciate 
ligament reconstruction, and stated that it would be 
approximately one year post-op before he could return to 
normal activities.  Subsequent records reflect that the 
veteran was evaluated on numerous occasions as part of 
kinesitherapy, and that he continued to complain of right 
knee pain.  Records from August 2, 1991, note, in part, that 
he displayed a normal gait and occasionally used a cane.  
Active range of motion was from zero to 135 degrees.  He was 
positive for compression/crepitus patella, but not effusion.  
Also, it was indicated that his quadriceps and hamstrings 
were improved in tone and function.  Records from October 7, 
1991, note that his right quad and hamstring muscle strength 
was 70 percent compared to contralateral side.  There was no 
sensory deficit.  On October 2, 1991, it was noted that the 
veteran still complained of anterior knee pain, catching, and 
weakness with activities of living.  He was noted to have a 
normal gait.  He was negative for effusion and patella 
crepitus.  Records from November 6, 1991, note that the 
veteran continued to experience anterior knee pain with 
prolonged ambulation.  Physical examination showed the right 
knee to be well-healed.  Range of motion was from zero to 140 
degrees.  However, he still had vastus medalis oblique 
weakness.

In April 1992, the RO extended the temporary total rating for 
convalescence until May 31, 1991, with the prior 10 percent 
rating being restored effective June 1, 1991.  As noted 
above, the veteran was subsequently granted a 30 percent 
disability rating for his right knee, effective June 1, 1991.  
By this same decision, the RO denied the TDIU claim, which 
the veteran subsequently appealed to the Board.

The veteran underwent a VA orthopedic examination of his 
right knee in July 1992.  At that time, it was noted that the 
veteran wore a right knee brace and took Motrin for control 
of his discomfort.  It was also noted that he had been in 
extensive rehabilitation for approximately 18 months, and was 
presently being carried with the diagnosis of patellofemoral 
arthritis.  Examination of the knee revealed a midline scar 
over the patella which was healed.  There was residual 
measurable atrophy of the right thigh measuring 20 inches in 
circumference on the right side as compared to 21 inches on 
the left side.  The joint line measurements were noted to be 
equal bilaterally at 15 minutes.  However, there was mild 
crepitus beneath the patella.  It was also noted that he had 
some discomfort with the medial and lateral motion of the 
patella.  Range of motion was extension to zero degrees and 
flexion to 135 degrees.  The veteran's medial and lateral 
ligaments were found to be intact and sound.  His cruciate 
ligaments showed only a minimally detectable drawer sign on 
the right as compared to the left.  It was further noted 
that, with extensions and flexion of the knee, there was some 
popping of the patella as it slipped into the femoral 
grooves.  Based on the foregoing, the examiner diagnosed 
post-operative status right partial meniscectomy and anterior 
cruciate ligament reconstruction with residual atrophy and 
symptoms as noted; and symptoms and findings suggesting some 
patellofemoral dysfunction.  

VA X-rays of the right knee taken in July 1992 revealed a 
screw in the distal femur and the proximal tibia consistent 
with anterior cruciate ligament reconstruction.  There was 
also an old fracture of the patella.  Otherwise, no acute 
changes.

A statement from a private physician, dated in January 1993, 
noted that the veteran had a history of right knee pain and 
disability resulting from a service-connected injury that 
happened in 1981.  It was also noted that the veteran had a 
history of anterior cruciate ligament reconstruction, partial 
medical meniscectomy, and fracture of the patella.  
Clinically, the veteran still had evidence of knee 
dysfunction, such as frequent locking and buckling of the 
knee, as well as evidence of patella-femoral joint disease.  
The physician opined that the veteran would have progressive 
deterioration of the knee; i.e. traumatic arthritis.  
Additionally, the physician stated that the veteran would 
need the use of a walking aid such as a cane for additional 
support, and that he would have a lifelong commitment to 
improve the tone of the knee prime movers especially the 
quadriceps muscle.  From a functional standpoint, the 
physician did not believe the veteran would be able to carry 
out the usual and customary task of a workman.  

A VA hospitalization report reflects that the veteran was 
hospitalized from April 15 to 18, 1993, during which he 
underwent a right knee diagnostic arthroscopy and posterior 
horn medial meniscectomy on April 16.  This report noted that 
the veteran had chronic right knee pain and was electively 
admitted for diagnostic and therapeutic right knee 
arthroscopy.  A summary of hospital course noted that this 
surgery was uncomplicated.  Further, he was given two doses 
of antibiotics following surgery.  On discharge, he was noted 
to be walking on crutches, weight bearing as tolerated.  
Discharge diagnosis was right knee medial meniscus tear.

It is noted that additional VA medical records were also 
added to the file that covered a period from November 1991 to 
October 1993.  These records continue to reflect treatment 
for right knee pain, and that the veteran was prescribed a 
metal knee brace.  A March 1992 memo noted that the veteran 
had had surgery on his right knee, and had since been on an 
extensive rehabilitation program to help strengthen his leg, 
and he was given a brace to help him try to return to gainful 
employment.  It was noted that he had not attained full 
strength in his leg and still had some instability of his 
knee.  Despite his post-operative therapy, he still had 
symptoms of pain about his patellofemoral joint along with 
episodes of popping and giving way of his knee.  Also, it 
appeared that he had developed patellofemoral arthritis in 
his right knee.  Based on the foregoing, it was opined that 
the veteran would benefit by a change of occupation to a more 
sedentary, less strenuous type of job than that of a mover.  
It was also stated that there was no operative procedure that 
would improve the veteran's knee to a condition where he 
could return to his previous level of employment.  Further, 
it was stated that he was receiving conservative treatment to 
help improve his symptoms, but that he would probably always 
have some knee pain, and that it would never be the way it 
was before his injury.  Subsequent records from August 1992 
note range of motion from zero to 115 degrees, and that he 
used a brace to perform activities of daily living without 
disabling pain.  Nevertheless, it was stated that he could 
not return to manual labor.  

As noted above, the veteran underwent a right knee diagnostic 
arthroscopy and posterior horn medial meniscectomy on April 
16, 1993.

Records from May 7, 1993, note range of motion of the right 
knee from zero to 120 degrees.  He was 1+ valgus/varus laxity 
with good endpoint.  There was negative Lachman/AD, joint 
line tenderness, and pivot.  Overall assessment was stable 
post-op, and the plan included weaning him off crutches and 
return to activities as tolerated.  Records from June 15, 
1993, note that the veteran complained of continued feelings 
of instability in the right knee.  Examination showed no 
joint line tenderness.  However, the veteran still had mild 
pain.  He also had mild patellar compression.  Range of 
motion was from zero to 110 degrees.  Records from September 
1993 also note range of motion from zero to 110 degrees.  
Subsequent records from October 1993 note range of motion 
from zero to 115 degrees.

In the July 1993 rating decision, the RO granted entitlement 
to a temporary total convalescence evaluation for disability 
of the right knee effective from April 15, to June 30, 1993, 
and reinstated the previous disability rating of 30 percent 
effective July 1, 1993.  In making this decision, the RO 
noted, among other things, the fact that follow-up records 
from May 7, 1993, indicated that the veteran was to be weaned 
from his use of crutches to return to normal activities.  

At the November 1993 personal hearing, the veteran provided 
testimony regarding the nature and severity of his right knee 
disorder.  It was also contended that the convalescent rating 
assigned was not sufficient because he had been unable to 
work since his last surgery, and was still under a doctor's 
care at the VAMC.  On inquiry, he testified that he wore a 
knee brace to keep the knee from locking.  He also testified 
that he used a cane all of the time because of his knee.  
Further, he testified that he spent most of his time at home 
just lying around on the couch.  

When the case was before the Board in October 1996, it was 
noted, among other things, that the veteran had contended 
that his VA attending physicians have not released him for 
return to gainful employment.  In December 1993 he advised 
that a major decision was to be made on March 31, 1994, 
pertaining to the course of treatment for his right knee 
disability.  However, the most current VA outpatient 
treatment report on file was dated in October 1993, and the 
veteran was last formally examined by VA as to the disabling 
manifestations of his right knee disability in July 1992, 
prior to his additional surgery undertaken during an April 
1993 hospitalization.  Accordingly, the Board concluded that 
a remand was necessary to obtain and associate with the 
claims file copies of the veteran's complete treatment 
reports from October 1993 to the present from the VAMC, and 
to accord the veteran a new examination for disability 
evaluation purposes.  It was specifically stated in the 
remand directives that, in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination report should cover any 
weakened movement, including weakened movement against 
varying resistance, excess fatigability with use, 
incoordination, painful motion, pain with use, and provide an 
opinion as to how these factors result in any limitation of 
motion.  If the veteran described flare-ups of pain, the 
examiner was to offer an opinion as to whether there would be 
additional limits on functional ability during flare-ups, and 
if feasible, express this in terms of additional degrees of 
limitation of motion during the flare-ups.  If the examiner 
was unable to offer an opinion as to the nature and extent of 
any additional disability during a flare-up, that fact was to 
be so stated.  The examiner was also requested to provide an 
opinion as to the impact of the veteran's right knee 
disability on his ability to obtain and retain substantially 
gainful employment, and this opinion was to be accompanied by 
a complete rationale.

Following the Board's remand, additional VA medical records 
were added to the file which covered a period from February 
1993 to May 1995.  Medical records were also obtained from 
the Texas Department of Criminal Justice which cover a period 
from September 1996 to April 1998.  Among other things, these 
records reflect treatment for complaints of knee pain, for 
which the veteran was prescribed Naprosyn.  These records 
also reflect use of a knee brace and occasional use of a 
cane.

The record reflects that the RO's efforts to schedule an 
examination for the veteran were hampered by the fact that he 
was incarcerated at a state prison.  Ultimately, the RO was 
able to arrange for a medical examination to be conducted in 
August 1998.  

At the August 1998 examination, the examiner indicated that 
he had reviewed the veteran's medical records and summarized 
the contents thereof.  It was noted that the veteran 
complained of pain in his right knee.  When he awoke in the 
morning, he did not have much pain, but did experience some 
slight stiffness.  As the day progressed, his pain would 
increase as he walked, and by evening it would be 
intolerable.  He reported that he had more pain going up 
stairs than what he experienced going down stairs.  Also, he 
claimed that there was some grinding in the right knee.  He 
reported that he experienced extensive stiffness, especially 
after sitting for a while, and when he tried to get up it 
felt like the knee was very stiff.  Further, he could not sit 
in a crossed-leg position for long periods of time.  
Additionally, he noticed that the right thigh muscles were 
smaller above the knee joint.  He denied any locking, but 
after walking for about 200 yards he got fatigue and his 
symptoms of buckling increased.  It was noted that the 
veteran used a cane on the left-hand side, but did not use 
any corrective shoe.  It was further noted that the veteran 
had well-healed scars on the right knee.  He denied any 
episodes of dislocation of the patella.

Examination of the knee revealed no deformity.  The right 
knee showed a normal contour.  However, the quadriceps were 
found to be wasted.  It was noted that the diameter of the 
quadriceps was 41 cm. on the right and 44 cm. on the left.  
The veteran's patellar grinding test was markedly positive.  
He also showed tenderness on the medial and lateral facets of 
the patella.  Similarly, his medial joint line was found to 
be tender.  Range of motion was noted to be from zero to 135 
degrees for both the right and the left knee.  The examiner 
found the right knee to be quite stable.  Lachman's test was 
negative, as was anterior drawer sign.  It was noted that 
full varus and valgus stress, both at zero and 30 degrees, 
was normal.  The examiner found that the knee did not show 
any instability.  McMurray test was negative.  Further, it 
was noted that X-rays of the right knee showed very mild 
osteoarthritic changes in the medial compartment.  Based on 
the foregoing, the examiner diagnosed mild osteoarthritis of 
the right knee.  

In a May 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the 30 percent rating for the right 
knee disorder, and denied the TDIU claim, as well as the 
claim for extension of the temporary total convalescence 
rating.  With respect to the convalescence rating, the RO 
found that while the evidence established continued 
difficulty with the service-connected knee, there had been no 
additional evidence which would warrant an extension of the 
temporary total evaluation.  

By a statement dated in June 2000, the veteran raised several 
objections to the August 1998 VA examination, including the 
fact that it did not comply with the Board's October 1996 
remand.  He asserted that the examiner failed to provide an 
opinion as to factors resulting in any limitation of motion; 
failed to offer an opinion as to whether there would be 
additional limits on functional ability during flare-ups; and 
failed to provide an opinion and complete rationale as to the 
impact of his right knee disability on his ability to obtain 
and retain substantially gainful employment.


Legal Criteria.  The applicable regulation, 38 C.F.R. § 4.30, 
provides that a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a)(1), (2) or (3), set forth below, effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that notations 
in the medical record as to the veteran's incapacity to work 
after surgery must be taken into account in the evaluation of 
a claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court 
has noted that the term "convalescence" does not 
necessarily entail in-home recovery.


Analysis.  In the instant case, the Board finds that the 
evidence on file does not warrant an extension of the 
temporary total ratings for convalescent purposes beyond the 
assigned periods of December 7, 1990, to May 31, 1991, and 
from April 15, 1993, to June 30, 1993.

The record reflects that the only surgeries for a service-
connected disability were the right knee surgeries on 
December 10, 1990, and April 16, 1993.  In short, the 
evidence on file for the period from June 1, 1991, to April 
14, 1993, and since July 1, 1993, does not show surgery on a 
service-connected disability necessitating at least one month 
of convalescence.

A thorough review of the extensive medical records on file, 
including the VA outpatient treatment records and medical 
examinations, does not show that either the December 10, 
1990, or the April 16, 1993, surgery resulted in incompletely 
healed surgical wounds, stumps of recent amputations, 
application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair; or 
immobilization by cast, without surgery, of one major joint 
or more (i.e., the service-connected right knee).

The Board acknowledges that the medical evidence clearly 
shows that the veteran was prescribed a metal brace for his 
right knee following the December 1990 surgery, and that he 
continued to be prescribed this device following the April 
1993 surgery.  Further, the medical records indicates that 
this brace was prescribed because of the instability of the 
knee.  However, this brace did not immobilize the knee; i.e., 
it does not satisfy the criteria for therapeutic 
immobilization as specified in 38 C.F.R. § 4.30.

The Board also acknowledges that the medical evidence 
reflects that the veteran used crutches following both the 
December 1990 and April 1993 right knee surgeries.  However, 
a review of the medical records on file does not show that 
the veteran required the use of crutches, or that regular 
weight-bearing prohibited, for the period from June 1, 1991, 
to April 14, 1993, and since July 1, 1993.  For example, the 
May 7, 1993, outpatient record found the knee to be stable 
and stated that the veteran was to be weaned off his 
crutches.  The fact that the veteran required the assistance 
of a cane is not contemplated by the criteria found at 
38 C.F.R. § 4.30.  Rather, it goes to the appropriate 
schedular rating for the service-connected right knee 
disorder, which is addressed in the REMAND portion of this 
decision.

The Board notes the veteran's contentions that he was unable 
to return to work following his December 1990 knee surgery, 
and that the April 1991 VA outpatient record and statement of 
June 28, 1991, reported that it would probably be one year 
post-op before the veteran could return to work/normal 
activities.  See Seals, supra (holding that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30).  
Further, the Board notes that the VA outpatient treatment 
records continue to show therapy for the right knee after May 
31, 1991.  However, the total rating for convalescence, as 
specified above, is warranted while recovery is ongoing for 
surgical residuals only, such as incompletely healed surgical 
wounds, casting, or joint immobilization needed for surgical 
recovery.  Thereafter, a schedular rating is reassigned 
following such recovery to cover the level of disability, 
even worsening disability.  A total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic (or becomes 
worse) following the surgery.  The appropriate schedular 
rating is intended to cover this situation.

Here, the Board notes that the objective medical findings of 
the outpatient treatment records dated after May 31, 1991, 
regarding the nature and severity of the right knee disorder 
are consistent with those found on the July 1992 and August 
1998 VA medical examinations.  Moreover, the Board notes that 
outpatient treatment records beginning in June 1991 
consistently reflect that, despite the veteran's complaints 
of right knee pain, he demonstrated normal gait and almost 
full range of motion of the knee.  See 38 C.F.R. § 4.71a, 
Plate II.  Additionally, outpatient records from November 
1991 stated that the knee was "well healed."  Thus, these 
records reflect that the veteran had reached maximum 
improvement of the right knee following the December 1990 
surgery.  This finding is supported by the March 1992 VA memo 
and the January 1993 private medical statement.  As mentioned 
above, the March 1992 memo stated that there was no operative 
procedure that would improve the veteran's knee to a 
condition where he could return to his previous level of 
employment.  The January 1993 private physician stated that 
the veteran would have a lifelong commitment to improve the 
tone of the knee, and that he did not believe the veteran 
would be able to carry out the usual and customary task of a 
workman.  Further, the Board notes that the veteran reported 
in his August 1991 VA Form 21-8940, that he had been 
unemployed for several months prior to the December 1990 
surgery.  Consequently, the statements regarding the effect 
of the veteran's right knee disability on his employability 
for the period after May 31, 1991, go to his claims of 
entitlement to a disability rating in excess of 30 percent 
for his right knee disorder, and his claim of entitlement to 
a TDIU.  As previously stated, both of these issues are 
addressed in the remand portion of this decision.

No competent medical opinion is on file to the effect that 
the veteran was unemployed following June 30, 1993, because 
of post-surgical residuals.  Further, the veteran has not 
indicated the existence of any such evidence.  In fact, as 
previously stated, the outpatient record of May 7, 1993, 
found the knee to be stable.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran meets the requirements for a temporary total 
convalescent rating under 38 C.F.R. § 4.30, for the period 
from June 1, 1991, to April 14, 1993, and since July 1, 1993.  
Accordingly, the benefit of the doubt doctrine is not for 
application in the instant case, and the veteran's claim of 
entitlement to additional periods of a temporary total rating 
based upon the need for convalescence following surgery on 
the right knee must be denied.


ORDER

Entitlement to an additional period of a temporary total 
rating based upon the need for convalescence beyond May 31, 
1991, following surgery on the right knee is denied.

Entitlement to an additional period of a temporary total 
rating based upon the need for convalescence beyond June 30, 
1993, following surgery on the right knee is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the veteran contended the August 1998 
examination did not comply with the directives of the Board's 
October 1996 remand.  The Board notes that the examination 
offered no findings regarding the effect of pain on motion 
pursuant to DeLuca, supra, nor did the examiner provide an 
opinion as to the effect of the service-connected right knee 
disorder on the veteran's ability to gain and retain 
substantially gainful employment.  Since the October 1996 
remand specifically directed that such findings must be made, 
the Board must concur that the August 1998 examination does 
not substantially comply with the directives of the prior 
remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  Further, the 
Court has consistently held that when the Board's remand 
directives are not complied with, the proper remedy is for 
the Board to remand the case again for compliance with the 
prior directives.  See e.g., Bruce v. West, 11 Vet. App. 405 
(1998); Smith v. Gober, 14 Vet. App. 199 (2000); Woods v. 
Gober, No. 98-2095 (U.S. Vet. App. Dec. 15, 2000).  Thus, the 
Board must remand this case for compliance with the October 
1996 remand directives.

In making this determination, the Board wishes to emphasize 
that it is cognizant of and sympathetic to the fact that the 
veteran's claim has been in adjudicative status for many 
years, and that he expressed his desire for a final decision 
in this case.  Moreover, the Board is cognizant of and 
sympathetic to the difficulties the RO encountered in an 
effort to comply with the prior remand directives, including 
the problems of scheduling the August 1998 examination due to 
the veteran's incarceration.  However, in light of the 
Court's caselaw, the Board has no choice but to remand this 
case again.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary for other reasons, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disorder.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should arrange for an examination of the 
veteran to determine the current nature 
and severity of his right knee disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by the 
veteran's right knee pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.  The 
examiner must also express an opinion as 
to whether it is as likely as not that 
the veteran is precluded from 
substantially gainful employment due to 
the right knee disorder, and, if so, at 
what point did he reach this stage.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



